COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00255-CV


RUSSELL TERRY MCELVAIN                                              APPELLANT

                                         V.

ROBIN MCELVAIN                                                        APPELLEE

                                      ----------

           FROM THE 360TH DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 360-468210-09



                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Pro se Appellant Russell Terry McElvain attempts to file a restricted appeal

of the trial court’s August 1, 2014 judgment dismissing his cause of action for

want of prosecution. A notice of restricted appeal must be filed within six months




      1
          See Tex. R. App. P. 47.4.
after the judgment or order complained of is signed.2           Appellant’s notice of

restricted appeal was not filed until July 11, 2016, more than twenty-three months

after the trial court signed the complained-of judgment.

      On July 22, 2016, we therefore notified Appellant of our concern that we

lack jurisdiction over this appeal because his notice of appeal was untimely filed,3

and we warned that this appeal could be dismissed absent a response showing

grounds for continuing the appeal.4 On July 29, 2016, Appellant filed an untimely

motion to extend the appellate deadline, which we also treat as his response.

The document does not show grounds for continuing this appeal.

      The time for filing a notice of appeal is jurisdictional in this court, and

absent a timely notice of appeal or extension request, we have no choice but to

dismiss the appeal.5 Because Appellant’s notice of restricted appeal and motion

to extend the appellate deadline were both filed too late, we dismiss the pending

motion, and we dismiss this appeal for want of jurisdiction.6


      2
          See Tex. R. App. P. 26.1(c).
      3
          See Tex. R. App. P. 26.1.
      4
          See Tex. R. App. P. 42.3(a).
      5
       See Tex. R. App. P. 2, 25.1(b), 26.3; Jones v. City of Houston, 976
S.W.2d 676, 677 (Tex. 1998); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997).
      6
       See Tex. R. App. P. 42.3(a), 43.2(f); Jones, 976 S.W.2d at 677; Verburgt,
959 S.W.2d at 617; see also McElvain v. McElvain, No. 02-16-00256-CV, 2016
WL 4491232, at *1 (Tex. App.—Fort Worth Aug. 26, 2016, no pet. h.) (dismissing
Appellant’s related appeal for same reason).


                                         2
                                      PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: September 29, 2016




                                3